HICKMAN, Commissioner.
The opinion of the Court of Civil Appeals in this case was prepared by Justice Baugh and is reported in 103 S.W.(2d) 1035. We have made an independent investigation of the questions presented in the applications and briefs filed in this court and have concluded that the Court of Civil Appeals has correctly decided each of them. It is, therefore, not deemed necessary or desirable for us to write further on the case.
As pointed out in the opinion of the Court of Civil Appeals, there is a conflict between its holding that the contracts involved are usurious and the holding of the Amarillo court on the same questions in Temple Trust Company v. Cooper (Tex.Civ.App.) 96 S. W.(2d) 408. In so far as the conflict exists, our approval of the holding of the Court of Civil Appeals in this case will be understood as a disapproval of the holding in the Cooper Case.
The applications of both parties for writs , of error were granted, but since neither has been awarded any relief, one-half the costs in this court will be assessed against each.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court.